ORDER
The Disciplinary Review Board having filed with the Court.its decision in DRB 02-360, concluding that RAYMOND N. TORRES, JR., of WEST ORANGE, who was admitted to the bar of this State in 1986, should be reprimanded for violating RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.8(a) (improper business transaction with client), RPC 1.15(a) (commingling trust and personal funds), RPC 1.15(b) (failure to pay over sums to third parties promptly), RPC 1.15(d) (record-keeping violations), and Rule 1:21-6 (recordkeeping requirements);
And the Disciplinary Review Board further having concluded that respondent should be required to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and to submit quarterly reconciliations of his attorney trust accounts to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that RAYMOND N. TORRES, JR., is hereby reprimanded; and it is further
ORDERED that RAYMOND N. TORRES, JR., shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that RAYMOND N. TORRES, JR., shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney trust accounts prepared by a certified public accountant *154approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.